241 S.W.3d 837 (2007)
STATE of Missouri, Respondent,
v.
Christopher SCHOOLING, Appellant.
No. WD 68080.
Missouri Court of Appeals, Western District.
December 26, 2007.
Matthew Ward, Columbia, MO for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and GARY WITT, Sp. J.

Order
PER CURIAM.
Christopher Schooling appeals his conviction for stealing in violation of section 570.030, RSMo 2000. Schooling claims that certain comments made by the court during voir dire should have resulted in a mistrial or dismissal of the entire jury panel.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).